Citation Nr: 1719900	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of abdominal exploratory laparotomy with adhesions of peritoneum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1961 to September 1964.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2012, the Veteran requested a Board hearing before a Veterans Law Judge. Pursuant to his hearing request, a Board hearing was scheduled for June 2015.  However, in a May 2015 communication, the Veteran informed VA his desire to withdraw such hearing request. Therefore, the Board finds that there is no outstanding hearing request.  

The Board remanded the claim in September 2015 and in June 2016 for additional development. It has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period on appeal the Veteran's residuals of abdominal exploratory laparotomy with adhesions of peritoneum have been productive of no more than moderate symptoms manifested by pulling pain on attempting work or aggravated by movements of the body, occasional episodes of colic pain, nausea, constipation alternating with diarrhea and abdominal distension.

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for residuals of abdominal exploratory laparotomy with adhesions of peritoneum have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7301 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

Pursuant to the Board's June 2016 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in March 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's June 2016 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles - General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Analysis

The Veteran is seeking an increased initial rating for his service-connected residuals of abdominal exploratory laparotomy with adhesions of the peritoneum, which has been rated as 10 percent disabling since May 8, 1967, the date of the Veteran's original claim.    

Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114 , Diagnostic Codes 7200-7348. Section 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other. A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.

Throughout the period on appeal the Veteran's residuals of abdominal exploratory laparotomy with adhesions of peritoneum have been rated as 10 percent disabling under Diagnostic Code 7301. Under Diagnostic Code 7301, adhesions of the peritoneum are assigned a 10 percent rating for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension. A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain. A 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage. 

The Veteran asserts that his abdominal pain has become more severe and an evaluation in excess of 10 percent is warranted for his residuals of abdominal exploratory laparotomy with adhesions of peritoneum.

Review of the record consists of several medical examinations as well as medical treatment records.  The Veteran underwent an exploratory laparotomy in October 1963, secondary to a small bowel perforation. In December he was treated for a minor bowel obstruction which resolved with treatment.  

The Board observes that the Veteran had surgery in July 1967 to remove a lipoma of the left lilac crest. This procedure was successful, as there were no further complaints of abdominal pain or gastrointestinal problems until the late 1990s. The Board also observes that these records show some treatment for a hernia, for which he was assigned a temporary total evaluation from December 1999 to February 2000. The medical records also show minimal complaints or treatment for abdominal pain, diarrhea, or constipation. These records did not show evidence of an obstruction. In fact, a 2010 report documented a pelvic CT scan, with findings of "visualized bowel demonstrates no evidence of obstruction. There is no pelvic free air, free fluid, or lymphadenopathy." 

The Veteran was afforded a VA examination in August 2009. The examiner indicated that he did not have access to the Veteran's medical records. The Veteran reported a history of a prior in service football injury from 1962, which he was hospitalized for and underwent an exploratory laparotomy. The Veteran stated that his weight has remained stable, with no history of nausea or vomiting. He complained of cramps and pain on the right side of his abdomen. Upon examination, the examiner found no evidence of malnutrition. The examiner stated that the Veteran looks anemic, and that his conjunctiva and nail beds are pale. The examiner also stated that the Veteran is morbidly obese. No organs or masses could be palpated and there was no evidence of current abdominal pain. The examiner commented that the Veteran had active bowl sounds, did not have a fistula, and no ostomy of abdominal masses were present. The examiner remarked that the Veteran had a ventral hernia measuring 2.5 inches by 5 inches, which was easily reduced by standing up. The examiner recorded an impression of abdominal pain of unknown origin, which was likely from the ventral hernia and/or from adhesions of the peritoneum. 

An addendum opinion was obtained in December 2015 from a different VA examiner. After a review of the Veteran's claims file, the examiner reported the that: 

The [Veteran's] blunt abdominal trauma in 1963, which resulted in intrapersonal hemorrhage, exploratory laparotomy for control bleeding, and
transfusion of multiple units of blood, did occur during his active military
service. He continues to have minimal symptoms of pelvic cramps attributed to peritoneal adhesions. He has problems with constipation and occasional
episodes of diarrhea, but does not use a daily laxative, nor require medication for the diarrhea which occurs only once a week, and one time on the day of occurrence.

No further remarks were provided.

In light of the above, another addendum opinion was requested, with special directives to determine whether the Veteran's residuals of abdominal exploratory laparotomy with adhesions of peritoneum is manifested by obstruction and if so, the extent of such obstruction. 

An addendum opinion from the previous December 2015 VA examiner was obtained in July 2016. The examiner summarized the Veteran's medical history, including the in service football injury and subsequent exploratory laparotomy. Postoperatively, the Veteran had intermittent lower abdominal cramping pain, occurring 3 to 4 times daily, in short duration with no medication required. The examiner reported that the Veteran has a history of constipation, diarrhea once per week, one event per day, without any blood present. He also stated that there is no nausea or vomiting associated with his symptoms. The examiner remarked that the Veteran has never been evaluated by a surgeon for intestinal obstruction and that the Veteran has gained 20 pounds over the last several years. After a review of the medical evidence, the examiner concluded that:

The [Veteran] has never been treated for bowel obstruction specifically. History and physical exam by his physician has attributed abdominal complaints postsurgery as secondary to adhesions. There has never been a documented obstruction, hospitalization or surgical exploration for obstruction. He has no symptoms or history to suggest bowel obstruction currently or in the past.

Based on the evidence, the Board does not find that the Veteran's residuals of abdominal exploratory laparotomy with adhesions of peritoneum symptoms more closely approximate a higher rating. Notably, the Veteran has consistently complained of abdominal pain throughout the period on appeal. Further, the VA examiners and the medical record confirm no prior evidence of bowel obstruction. Moreover, the Veteran has not reported symptoms that approximate frequent and prolonged episodes of colic distension, nausea, or vomiting. Rather, he denied a history of nausea and vomiting at the August 2009 examination and his medical record since that time show minimal treatment for abdominal symptoms. Review of the evidence reflects that the Veteran's symptoms more accurately demonstrate a 10 percent rating which is indicative of moderate impairment based upon pain aggravated by body movement and occasional episodes of colic pain, constipation alternating with diarrhea, or abdominal distension. 

In so deciding, the Board has found the Veteran's description of his gastrointestinal symptoms to be credible. Clearly, the Veteran's is competent to report symptoms such as nausea, abdominal pain and alternating episodes of constipation and diarrhea. In fact, his description of the frequency of these symptoms has been partially relied upon in awarding a 10 percent rating. To the extent he alleges entitlement to a higher rating still, the Board places greater probative weight to the clinical findings by the VA examiners who have greater training and expertise than the Veteran in evaluating the nature and severity of his condition.

In sum, the Veteran's residuals of abdominal exploratory laparotomy with adhesions of peritoneum symptoms are more characteristic of a disability picture that is contemplated by the current 10 percent rating. There is no medical evidence to suggest that his symptoms meet the level required for a higher evaluation. As such, the Veteran's claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities. 


ORDER

Entitlement to a rating in excess of 10 percent for residuals of abdominal exploratory laparotomy with adhesions of peritoneum is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


